Latimer, Judge
(concurring):
I concur with the Chief Judge, but deem it advisable to invite attention to the following additional matters which demonstrate the absence of any reason to disturb the decision of the board of review.
In United States v Turner, 9 USCMA 124, 25 CMR 386, the Court, in an advisory opinion, notified the military services that the president of a special court-martial must advise the members of the court on the maximum imposable punishment. The opinion did not, however, suggest the necessity of so instructing when the maximum limits exceeded the jurisdictional ceiling of the court, and there is very little reason for requiring such advice when that condition prevails.
It is fundamental that we should not speculate away the basic rights of an accused, but this does not require that we presume abysmal ignorance of the law on the part of members of a court. While they could not be expected to know the maximum limitations on all offenses as prescribed by the President, it can be categorically stated they are required to know the maximum pena! limits of the inferior courts. In this instance, however, there is no need to theorize on knowledge, for this court-martial removed this case from the field of conjecture. The accused could have been confined for fifteen months and suffered forfeitures for the same period of time, yet, significantly enough, the sentence was fitted precisely to the maximum jurisdiction of the court. *73That is, the accused was sentenced to a bad-eonduet discharge, and confinement and forfeitures for six months — the latter portion of the punishment, as the Chief Judge points out, having .taken into consideration accused’s Class “Q” allotment. Certainly those exact jurisdictional limits of the court were not reached by uniformed members. But, going one step further and assuming they operated in an unenlightened area, the matter is of no concern to this Court, for the board of review in its decision, after expressly recognizing the error, went on to hold that the sentence was in all respects both “adequate and appropriate.” It would be absurd to return the record for the board merely to duplicate an act already accomplished. Manifestly then, since accused’s sentence has been reassessed by the board of .review in light of the error, no further action is required. United States v Peters, 8 USCMA 520, 25 CMR 24; United States v Reiner, 8 USCMA 101, 23 CMR 325; United States v Crusoe, 3 USCMA 793, 14 CMR 211. See also, United States v Parker, 8 USCMA 704, 25 CMR 208, where this Court unanimously held that, although the sentence imposed by the special court-martial exceeded its jurisdictional limitation, the error was cured when the sentence was reduced within legal limits on review.